SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 30th day of December, two thousand and five.
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED AND DECREED that the petition for review is DENIED.
Fa Lin petitions for review of an order of the BIA affirming an immigration judge’s (“IJ”) order denying her motion to reopen her removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
The BIA and IJ did not abuse them discretion in denying Lin’s motion to reopen her proceedings based on ineffective assistance of counsel and to seek relief under the Convention Against Torture (“CAT”) because she has not shown that she was prejudiced by her counsel’s performance. See, e.g., Esposito v. INS, 987 F.2d 108, 110 (2d Cir.1993) (per curiam). She has not identified any evidence that, had it been introduced at her initial hearing, would have resulted in a different outcome. Nor has she explained how an appeal would have resulted in a different outcome. See id. Additionally, the BIA and IJ did not abuse their discretion in denying Lin’s motion to reopen on the basis that Lin had failed to establish prima facie eligibility for relief because Lin did not provide a new application to support her claim of changed country conditions and the birth of her two children. See 8 CFR § 1003.23 (“Any motion to reopen for the purpose of acting on an application for relief must be accompanied by the appropriate application for relief and all supporting documents.”).
Accordingly, we deny the petition to review the denial of Lin’s motion to reopen her proceedings. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).